Title: To Thomas Jefferson from Benjamin Harrison, 21 November 1783
From: Harrison, Benjamin
To: Jefferson, Thomas


        
          Dear Sir
          In Council November 21st. 1783.
        
        I am much obliged to you for your favor of the 11th. instant. It very fully explains the views and interests of the several states as to the future residence of Congress, tho’ it is to be lamented that either should have any weight against the justice due to the whole confederation, which calls on them to fix on the most central place that can be made convenient which is certainly at or near the falls of Potowmac.
        I cannot agree in opinion with those gentleman who think it impolitic to fix on any other of the waters of the Chesapeak; if we cannot be gratified in all our wishes let us come as near them as we can. The fears entertained of Annapolis’s drawing to it the trade of this state I think are groundless. Nature never intended it for a great town and it is in vain to attempt altering what she has determined against. It has no back trade to support it but what must come by Alexandria or Baltimore where it will certainly stop. A little of our trade has been carried to the latter and it will be the case till we have more opulent merchants settled amongst us, but I think it never will increase so much as to be detrimental to us in any great degree, yet if I should be mistaken in this I am certain that tho’ Congress should fix at Annapolis both towns will not take more of it than would go to Baltimore alone. Let us now take a short view of the advantages that would arise to this country by Congress’s fixing there rather than on the Delaware.  Every part of the lower country would be benefited by it as from it they might supply all kinds of provisions and grain. Lumber for building and even hay might be furnished from the low lands of Gloster and the shores of the bay. Our back country would supply horses black cattle sheep and hogs nearly on the same terms they could sell them at, at the falls of Potowmac, and what is as much to be considered as any thing else our merchants and the public would have as quick intelligence from thence as they could have in Philadelphia and might avail themselves of it from their vicinity to the sea much quicker than they could from thence or perhaps from Baltimore. Experience has proved to us that every one of these advantages would be lost to us by fixing on the Delaware. Philadelphia has been a continual drain to us and will continue to be so if the residence of Congress is either in it or its neighborhood. It is a vortex that swallows up our wealth and leaves us no prospect of recovering a single shilling. These are my sentiments. Their weight you will judge of.
        Our house of delegates has passed a bill postponing the tax till March next and gives a liberty of paying one half of it in produce. What such frequent changes in our councils will end in time will discover. To me they hold up but a gloomy prospect.
        I am &c.
        
          B. H.
        
      